Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed April 19,
2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00342-CV
                                    ____________

                            IN RE J.W.B., A CHILD, Relator



                               ORIGINAL PROCEEDING
                                 WRIT OF MANDAMUS
                                   315th District Court
                                   Harris County, Texas
                            Trial Court Cause No. 2011-07959J


                      MEMORANDUM                      OPINION

       On April 11, 2012, relator filed a petition for writ of mandamus in this court. See
Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52.1. In the petition, relator asks this
court to order the respondent, the Honorable Angela Ellis, associate judge of the 315th
District Court of Harris County, to vacate her temporary orders granting sole managing
conservatorship of J.W.B. to the Texas Department of Family and Protective Services.
Relator also requests a stay of the underlying trial proceedings.
        This court’s mandamus jurisdiction is governed by section 22.221 of the Texas
Government Code. Section 22.221 expressly limits the mandamus jurisdiction of the
courts of appeals to: (1) writs against a district court judge or county court judge in the
court of appeals’ district, and (2) all writs necessary to enforce the court of appeals’
jurisdiction. Tex. Gov’t Code Ann. § 22.221. We do not have jurisdiction over an
associate judge. In re Texas Dept. of Family and Protective Servs., 348 S.W.3d 492, 495
(Tex. App.—Fort Worth 2011, orig. proceeding); In re Reynolds, No. 14-11-00002-CV;
2011 WL 32208 (Tex. App.—Houston [14th Dist.] Jan. 4, 2011, orig. proceeding) (mem.
op.).

        Accordingly, the petition for writ of mandamus is ordered dismissed and relator’s
request for stay is denied.

                                         PER CURIAM



Panel consists of Justices Frost, Jamison, and McCally.